Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kiril Dimov on 02/02/2022.
In the claims, amend the claims as indicated below:
1.  (Currently Amended) A method of space accounting for data storage usage, the method comprising:
providing a counter for each of a plurality of key/value-operation type pairs corresponding to metadata for operations performed at a storage system, the key uniquely identifying a logical storage unit on which operations associated with the key are performed, the value-operation identifying an amount of data usage with respect to the operations performed on the logical storage unit, and a type of the operations;
tracking, via corresponding counters, updates to a plurality of read/write (RW) tablets within a Cuckoo tree, the tracking including updating a filter to include instances of key/value-operation type pairs and the RW tablets in which the pairs are stored;
;
monitoring a number of keys added to each RW tablet of the plurality of RW tablets, and upon determining the number of added keys to a RW tablet of the plurality of RW tablets has reached a threshold value: converting the RW tablet to an RO tablet, creating a new RW tablet, and adding the new RW tablet to the Cuckoo tree; 
monitoring a number of RO tablets that are present in the Cuckoo tree, and upon determining the number of RO tablets has reached a threshold count: merging the number of RO tablets and storing merged data from the number of RO tablets into a consolidated tablet; and
upon receiving a query for a key, searching the consolidated tablet for the key.
2.  (Cancelled)  
3.  (Currently Amended) The method of claim 1, wherein the RO tablet is positioned ahead of the plurality of RO tablets in the Cuckoo tree.  
4.  (Cancelled)
5.  (Currently Amended) The method of claim [[4]]1, further comprising:

upon determining a threshold value has been reached for the merge operations, merging the plurality of consolidated tablets into a single, consolidated tablet.

7.  (Currently Amended)  The method of claim 1, wherein the operation type is one of an allocated write and an overwrite, wherein [[the ]]factoring in the operation type includes factoring in how much of the data usage correlates to allocated writes and how much of the data usage correlates to overwrites in determining [[the ]]a collective amount of data usage.  
9.  (Currently Amended)  A system for implementing space accounting for data storage usage, the system includes:
a memory comprising computer-executable instructions; and 
a processor executing the computer-executable instructions, the computer-executable instructions when executed by the processor cause the processor to perform operations comprising:
providing a counter for each of a plurality of key/value-operation type pairs corresponding to metadata for operations performed at a storage system, the key uniquely identifying a logical storage unit on which operations associated with the key are performed, the value-operation identifying an amount of data usage with respect to the operations performed on the logical storage unit, and a type of the operations;

tracking updates to a plurality of read-only (RO) tablets in the Cuckoo tree, the tracking including updating the filter to include instances of key/value-operation type pairs and one or more of the RO tablets in which the pairs are stored;
monitoring a number of keys added to each RW tablet of the plurality of RW tablets, and upon determining the number of added keys to a RW tablet of the plurality of RW tablets has reached a threshold value: converting the RW tablet to an RO tablet, creating a new RW tablet, and adding the new RW tablet to the Cuckoo tree; 
monitoring a number of RO tablets that are present in the Cuckoo tree, and upon determining the number of RO tablets has reached a threshold count: merging the number of RO tablets and storing merged data from the number of RO tablets into a consolidated tablet; and
upon receiving a query for a key, searching the consolidated tablet for the key.
10.  (Cancelled)  
11.  (Currently Amended) The system of claim 9, wherein the RO tablet is positioned ahead of the plurality of RO tablets in the Cuckoo tree.  



12.  (Cancelled)
13.  (Currently Amended) The system of claim [[12]]9, wherein the operations further comprise:
monitoring a number of merge operations performed on the RO tablets over time, the merge operations producing a plurality of consolidated tablets; and
upon determining a threshold value has been reached for the merge operations, merging the plurality of consolidated tablets into a single, consolidated tablet.

15.  (Currently Amended)  The system of claim 9, wherein the operation type is one of an allocated write and an overwrite, wherein [[the ]]factoring in the operation type includes factoring in how much of the data usage correlates to allocated writes and how much of the data usage correlates to overwrites in determining [[the ]]a collective amount of data usage.  
17.  (Currently Amended)  A computer program product for implementing space accounting for data storage usage, the computer program product embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a computer, causes the computer to perform operations comprising:
providing a counter for each of a plurality of key/value-operation type pairs corresponding to metadata for operations performed at a storage system, the key 
tracking, via corresponding counters, updates to a read/write (RW) tablet within a Cuckoo tree, the tracking including updating a filter to include instances of key/value-operation type pairs and the RW tablet in which the pairs are stored;
tracking updates to a plurality of read-only (RO) tablets in the Cuckoo tree, the tracking including updating the filter to include instances of key/value-operation type pairs and one or more of the RO tablets in which the pairs are stored;
monitoring a number of keys added to each RW tablet of the plurality of RW tablets, and upon determining the number of added keys to a RW tablet of the plurality of RW tablets has reached a threshold value: converting the RW tablet to an RO tablet, creating a new RW tablet, and adding the new RW tablet to the Cuckoo tree; 
monitoring a number of RO tablets that are present in the Cuckoo tree, and upon determining the number of RO tablets has reached a threshold count: merging the number of RO tablets and storing merged data from the number of RO tablets into a consolidated tablet; and
upon receiving a query for a key, searching the consolidated tablet for the key





19.  (Cancelled)
20.  (Cancelled)


Allowable Subject Matter
Claims 1, 3, 5-9, 11, 13-18 are allowed (claims 2, 4, 10, 12, 19 and 20 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“monitoring a number of keys added to each RW tablet of the plurality of RW tablets, and upon determining the number of added keys to a RW tablet of the plurality of RW tablets has reached a threshold value: converting the RW tablet to an RO tablet, creating a new RW tablet, and adding the new RW tablet to the Cuckoo tree; monitoring a number of RO tablets that are present in the Cuckoo tree, and upon determining the number of RO tablets has reached a threshold count: merging the number of RO tablets and storing merged data from the number of RO tablets into a consolidated tablet”.

The closest prior art, Wang et al (US 2017/0163575 A1) discloses similar features of cuckoo hashing table while supporting multiple reads and writes (in paragraph [0017-0018], figures 8-9). However, Wang et al do not explicitly teach:
“monitoring a number of keys added to each RW tablet of the plurality of RW tablets, and upon determining the number of added keys to a RW tablet of the plurality of RW tablets has reached a threshold value: converting the RW tablet to an RO tablet, creating a new RW tablet, and adding the new RW tablet to the Cuckoo tree; monitoring a number of RO tablets that are present in the Cuckoo tree, and upon determining the number of RO tablets has reached a threshold count: merging the number of RO tablets and storing merged data from the number of RO tablets into a consolidated tablet”.
Another close prior art, Bosshart (US 2015/0269279 A1), discloses similar features cuckoo hash table management (par. 0027). However, Bosshart does not explicitly teach:
“monitoring a number of keys added to each RW tablet of the plurality of RW tablets, and upon determining the number of added keys to a RW tablet of the plurality of RW tablets has reached a threshold value: converting the RW tablet to an RO tablet, creating a new RW tablet, and adding the new RW tablet to the Cuckoo tree; monitoring a number of RO tablets that are present in the Cuckoo tree, and upon determining the number of RO tablets has reached a threshold count: merging the number of RO tablets and storing merged data from the number of RO tablets into a consolidated tablet”.


“monitoring a number of keys added to each RW tablet of the plurality of RW tablets, and upon determining the number of added keys to a RW tablet of the plurality of RW tablets has reached a threshold value: converting the RW tablet to an RO tablet, creating a new RW tablet, and adding the new RW tablet to the Cuckoo tree; monitoring a number of RO tablets that are present in the Cuckoo tree, and upon determining the number of RO tablets has reached a threshold count: merging the number of RO tablets and storing merged data from the number of RO tablets into a consolidated tablet”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 9 and 17 are allowed for similar reason as claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165